
	

115 HR 3624 IH: Rural Economic Vitalization Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 3624
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2017
			Mr. Smith of Washington (for himself, Mr. Grijalva, Mr. Cartwright, Ms. McCollum, Ms. Jayapal, Ms. Norton, Mr. Heck, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize voluntary grazing permit retirement on Federal lands managed by the Department of
			 Agriculture or the Department of the Interior where livestock grazing is
			 impractical, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Rural Economic Vitalization Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Rural vitalization program.
					Sec. 5. Effect of waiver of grazing permit or lease.
 2.FindingsCongress finds the following: (1)The use of Federal lands by grazing permittees and lessees for commercial livestock grazing is increasingly difficult due to growing conflicts with other legitimate multiple uses of the lands, such as environmental protection and burgeoning recreational use, and with congressionally mandated goals of wildlife and habitat protection and improved water quality and quantity.
 (2)A combination of sustained drought, foreign competition, changing domestic markets, industry restructuring, and individual ranch finances has resulted in Federal grazing permits and leases becoming stranded investments for many permittees and lessees.
 (3)Attempts to resolve grazing conflicts with other multiple uses often require extensive range developments, intensive herd management, and continuous monitoring that greatly increases costs to both permittees and lessees and taxpayers, far out of proportion to the benefit received.
 (4)Certain grazing allotments on Federal lands have, or are likely to become, unsuitable for commercial livestock production as a result of the combined effect of the factors referred to in paragraphs (1) through (3) and other factors.
 (5)The cost of the Federal grazing program greatly exceeds revenues to the Federal treasury from grazing receipts.
 (6)Many permittees and lessees have indicated their willingness to end their commercial livestock grazing on Federal lands in exchange for compensation to reasonably compensate them for the effort and investment that they have made in a grazing allotment.
 (7)Compensating permittees and lessees who relinquish their grazing permit or lease would help recapitalize an ailing sector of rural America by providing economic options to permittees and lessees that do not presently exist by allowing them to restructure their ranch operations, start new businesses, or retire with security.
 (8)Paying reasonable compensation for the relinquishment of a grazing permit or lease will help alleviate the need for permittees and lessees to sell or subdivide their private lands.
 3.DefinitionsIn this Act: (1)Commercial livestock grazingThe term commercial livestock grazing means the grazing of domestic livestock on Federal lands as authorized by a grazing permit or lease. The term does not include beasts of burden used for recreational purposes.
 (2)Grazing allotmentThe term grazing allotment means the designated portion of Federal land upon which domestic livestock are permitted to graze by a grazing permit or lease.
 (3)Grazing permit; leaseThe terms grazing permit or lease and grazing permit and lease mean any document authorizing the use of Federal lands for the purpose of commercial livestock grazing.
 (4)Permittee; lesseeThe terms permittee or lessee and permittee and lessee mean a livestock operator that holds a valid existing grazing permit or lease. (5)Range developmentsThe term range developments means structures, fences, and other permanent fixtures placed on Federal lands for the furtherance of the purpose of grazing domestic livestock. The term does not include rolling stock, livestock and diversions of water from Federal lands onto non-Federal lands.
 (6)SecretariesThe term Secretaries refers to the Secretary of Agriculture and the Secretary of the Interior. (7)SecretaryThe term Secretary means the Secretary of Agriculture or the Secretary of the Interior, as appropriate to the administration of a grazing permit or lease.
			4.Rural vitalization program
			(a)Waiver of Grazing Permit or Lease
 (1)Acceptance by secretarySubject to the limitation set forth in subsection (c), the Secretary shall accept any grazing permit or lease that is waived by a grazing permittee or lessee.
 (2)TerminationThe Secretary shall terminate any grazing permit or lease acquired under paragraph (1). (3)No new grazing permit or leaseWith respect to each grazing lease or grazing permit waived under paragraph (1), the Secretary shall—
 (A)not issue any new grazing permit or lease within the grazing allotment covered by the grazing permit or lease; and
 (B)ensure a permanent end to livestock grazing on the grazing allotment covered by the grazing permit or lease.
					(b)Waiver of Grazing Permit or Lease on Common Allotments
 (1)In generalIf a grazing allotment covered by a grazing permit or lease that is waived under subsection (a) is also covered by another grazing permit or lease that is not waived, the Secretary shall reduce the level of commercial livestock grazing on the grazing allotment to reflect the waiver.
 (2)Authorized levelTo ensure that there is a permanent reduction in the level of livestock grazing on the land covered by the grazing permit or lease waived under subsection (a), the Secretary shall not allow grazing to exceed the level established under paragraph (1).
 (c)LimitationThe Secretaries shall accept not more than 100 grazing permits and leases, in the aggregate, per year under this section on a first come, first served basis.
			5.Effect of waiver of grazing permit or lease
 (a)Effect on range developmentsA permittee or lessee who waives a grazing permit or lease to the Secretary under section 4 shall be deemed to have waived any claim to all range developments on the associated grazing allotment, notwithstanding any other provision of law.
 (b)Securing retired allotments against unauthorized useThe Secretary shall ensure that grazing allotments retired from grazing under this Act are rendered reasonably secure from trespass grazing by domestic livestock.
 (c)Relation to other authorityNothing in this Act shall be construed to affect the Secretary’s authority to modify or terminate grazing permits or leases in accordance with other law.
 (d)Relation to valid existing rightsNothing in this Act affects the allocation, ownership, interest, or control, in existence on the date of the enactment of this Act, of any water, water right, or any other valid existing right held by the United States, Indian tribe, State, county, municipality or private individual, partnership or corporation.
			
